                                           Case 1:16-cr-00371-RA Document 753 Filed 05/09/19 Page 1 of 1
1
    l SDC-S[)'.'Y
    l>OCl ''.\lE'.'JT                                                                      LAW OFFICES
    1- I H TRO'.'ICALLY FILED                                                           PAULA J. NOTARI
                                                                                          125 PARK A VENUE
    JH H.         ti: _ _ _ _~ - - - -                                                         8 th Floor

    :i, ! F Fl lEO:                            $
                                                                                      NEW YORK, NEW YORK 10017



     ,". " (.',•.,/•. .•., ,:, - ,., , .
                                            _.;::::c+-~__._..____ _
                                                                                           Tel. (646) 943-2172
                                           F"]!"T.;;;-11'?>   f·   ':S lttfi ii'" ·

~n'vi:.~,t fvi U LPl UlH'i~t
                                   ,1      ,·. I 1i ~ i: f    t , ~.       '4
                                                                                                                          May9,2019

                                                                                                                           Application granted. The sentence is
                    BY         ECF and Email                                                                               adjourned to July 19, 2019 at 4:00
                   The Honorable Ronnie Abrams                                                                             p.m. No further adjournments will be
                   United States District Judge                                                                            granted absent good cause.
                   Southern District of New York
                   40 Foley Square
                   New York, New York 10007

                   Re: United States v. Jason Galanis, et al., Sl 16 Cr. 371 (RA)

                                           Dear Judge Abrams:

                           On behalf of defendant Bevan Cooney we are asking the Court to adjourn Mr. Cooney's
                   sentencing date currently set for May 24, 2019 for 45 days. The Government consents to this
                   request. The additional time is requested because the parties are discussing various issues which
                   will likely impact the Court's view at sentencing. The parties further agree that 45 days should
                   be sufficient time to resolve these outstanding issues.


                                                                                                       Res pectfu II y,


                                                                                                         /s/ Paula Notari
                                                                                                         Paula Notari
                                                                                                         Counsel for Bevan Cooney


                cc: All Attorneys ECF
